Filed 6/30/22 P. v. Trujillo CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H047126
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. C1802825)

           v.

 ANDREW LIONEL TRUJILLO, III

           Defendant and Appellant.


         A jury convicted defendant of several charges stemming from two commercial
truck thefts. Defendant’s appeal raises sufficiency of the evidence claims, evidentiary
and instructional error, and judicial and prosecutorial misconduct. We reject all but
defendant’s claim that his conviction for taking a police vehicle (with intent to
permanently deprive the owner of possession) lacked evidentiary support; as we will
explain, defendant is entitled to an acquittal on that count. We also agree with defendant
that the trial court erred by denying his request for a restitution hearing, as required by
Penal Code section 1202.4. We will reverse the judgment with directions.
                                                 I. BACKGROUND
         On July 18, 2018, officers arrested defendant at the Pacific Pride gas station in San
Jose, where he and another man (whom officers were unable to positively identify) were
pumping diesel fuel into two large vessels in the back of a stolen Ryder box truck. A
shed on the premises housed the computer system for the fuel pumps. The shed was
unlocked and the pumps used by defendant had been set to manual mode. Defendant was
arrested at the scene on an unrelated warrant.
       Some three months later on October 9, officers were alerted to a stolen
Freightliner truck parked behind a Target store also in San Jose. Defendant, who was in
the driver’s seat with the engine running, did not respond when ordered to exit the truck.
Officers entered the cab and ordered defendant to turn off the engine. Instead defendant
drove the truck over a small embankment and into a loading bay, injuring both officers,
before fleeing on foot. Defendant was apprehended at the scene and restrained inside the
back of a patrol car. While officers were inspecting the damaged truck, defendant moved
undetected to the driver’s seat of the patrol car and drove away. One of the officers
pursued defendant onto a nearby highway but lost sight of him. The patrol car was
recovered in nearby Hayward, and a tactical team was alerted to defendant hiding in a
nearby warehouse. Defendant was ultimately apprehended after leaving the warehouse in
a third stolen truck.
       A criminal information charged defendant with offenses involving both incidents.
Counts 1 and 2 relate to the July 18 thefts: Taking or unauthorized use of a 2016
International Truck belonging to Ryder Truck Rental. (Veh. Code, § 10851, subd. (a);
count 1), and second degree burglary of the Pacific Pride gas station (Pen. Code, §§ 459,
460, subd. (b); count 2). The remaining counts relate to the October 9 incident: Taking
or unauthorized use of a 2019 Freightliner truck belonging to Golden Gate Trucking
(Veh. Code, § 10851, subd. (a); count 3); taking or unauthorized use of a police vehicle
(Veh. Code, § 10851, subd. (b); count 4); two counts of resisting or deterring an officer
by force (Pen. Code, § 69, subd. (a); counts 5 and 6); possessing burglary tools (Pen.
Code, § 466; count 7); possessing tear gas with a prior conviction (Pen. Code, § 22810,
subd. (a), a misdemeanor; count 8); possessing methamphetamine (Health & Saf. Code,
§ 11377, subd. (a), a misdemeanor; count 9); and possessing drug paraphernalia (Health
& Saf. Code, § 11364, a misdemeanor; count 10).
                                             2
       The case was tried in May 2019. The prosecution called officers who interacted
with defendant on both dates; a manager from the Freightliner dealership; the owner and
the lessee of the Ryder truck; and the gas station manager. Stipulations were admitted in
evidence regarding the methamphetamine found in the Freightliner truck and defendant’s
two prior felony convictions. Defendant did not present other evidence. Trial counsel
argued that the prosecution failed to prove the gas station burglary; the officers’
identification of defendant as the man in the Freightliner truck was unreliable; and to the
extent defendant was the individual arrested in the Target parking lot, the evidence did
not show that he used force to resist the officers.
       A jury found defendant guilty on all counts. Defendant was sentenced under Penal
Code section 1170, subdivision (h)(5)(B) to six years in county jail, composed of the
upper term of four years on count 4 (theft of the patrol car) and consecutive eight-month
terms on counts 1, 2, and 3 (the truck thefts and the gas station burglary). The court
imposed concurrent three-year upper terms for counts 5 and 6 (resisting officers using
force). Defendant was ordered to pay $5,872 to the gas station for the stolen gas and
$51,810 to the Freightliner dealership for damage to the Freightliner truck.
                                     II. DISCUSSION
   A. ASSERTED ERROR RELATED TO THE GAS STATION BURGLARY
       1. Sufficiency of the Evidence
       Defendant argues the burglary conviction is supported by insufficient evidence;
specifically, whether he or his alleged accomplice had the requisite knowledge and/or
ability to enter the computer shed and manipulate the system to pump free gas. Instead,
he argues the evidence “strongly suggested the person who committed the burglary had a
key to the lock on the computer room, the combination to the lock on the storage shed,
and the specialized knowledge required to manipulate the computer system” to steal the
gas.


                                              3
       Sufficiency claims are reviewed for substantial evidence. We “review the whole
record in the light most favorable to the judgment below to determine whether it discloses
substantial evidence—that is, evidence which is reasonable, credible, and of solid
value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Johnson (1980) 26 Cal.3d 557, 578.) We determine
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” (Jackson v. Virginia (1979) 443 U.S. 307, 319; People v. Rowland
(1992) 4 Cal.4th 238, 269.) We presume the existence of every fact which a jury could
reasonably deduce from the evidence in support of the judgment. (Johnson, at p. 576.)
       City of San Jose police officer Rajiv Parmar testified that he was dispatched to the
gas station around 4:00 a.m. on July 18 after a report of suspicious activity and a
suspicious vehicle. Officer Parmar testified that when he arrived at the gas station,
defendant and another man were standing between the Ryder truck and pumps 7 and 8,
and the men were pumping diesel fuel into two large vessels located in the back of the
box truck.
       The manager testified that the pumps were operated by a computer system located
in a small shed on the premises. He explained that each pump corresponds to a switch in
the shed that can be adjusted manually between off, automatic, and manual, with the
setting shown by an indicator light. A pump in manual mode can be operated without
payment, and the pumps are normally in manual mode only when they are being serviced.
Photographs showed the computer system housed in a metal box mounted on the inside
wall of the shed. The switches and circuitry for each pump are numbered 1 through 8,
and are readily visible upon entering the shed. The photographs also showed a booklet
atop the metal box, which the manager testified contains instructions on “[h]ow to
troubleshoot the box and everything else.”


                                             4
       The manager described that the computer shed is secured with a cylinder key lock,
and an adjacent storage shed on the premises is secured with a combination lock. When
he arrived at the station around 12:30 p.m. on July 18, both sheds were unlocked and
pumps 7 and 8 were in manual mode. Business records for July 18 showed three manual
transactions for pump 7 and four manual transactions for pump 8 between 2:42 a.m. and
4:31 a.m., totaling approximately 1,600 gallons of fuel. That amount of fuel was
recovered from the vessels in the Ryder truck.
       Defendant retrieved his identification from the cab of the Ryder truck for Officer
Parmar. More than 20 keys were found on a key ring in a bag, also in the cab of the
truck. Several appeared to be master truck keys (including one for the truck’s ignition)
and five or six keys looked like padlock keys. Evidence was also admitted that the Ryder
truck was stolen sometime after the close of business on July 17. Items had been
removed from the back of the truck and the vessels containing fuel had been placed there.
       The crime of burglary is defined as entering a structure “with intent to commit
grand or petit larceny or any felony.” (Pen. Code, § 459.) When a person is found in
possession of property stolen in a burglary, corroborating evidence that the person also
committed the burglary need only be slight. (People v. McFarland (1962) 58 Cal.2d 748,
754–755.) Here, defendant was convicted of stealing the Ryder truck. Items had been
removed from the back of the truck; two vessels capable of storing large quantities of fuel
had been placed in the back of the truck; and defendant was actively stealing diesel fuel
when Officer Parmar arrived at the gas station. Business records showed that sometime
before 2:42 a.m. pumps 7 and 8 had been set to manual mode, which required entry into
the computer shed. Defendant was in possession of multiple keys, including one used to
steal the Ryder truck and several padlock keys. That evidence is sufficient to support the
burglary conviction.
       Defendant emphasizes the manager’s testimony that the computer system is not
“an industry standard system” and was “built from the ground up” for the station; the
                                             5
system is “complex” and the manager is the only person “with a specialized knowledge
necessary to work the toggles.” Defendant also emphasizes that both the computer and
storage sheds were open when the manager arrived on the scene, and neither lock
appeared to have been tampered with. Notwithstanding that testimony, a rational juror
could reasonably find that defendant or an accomplice had the ability to and did in fact
gain access to the computer shed without damaging the lock, and then manipulated the
switches controlling pumps 7 and 8. The jury also could have rejected an inference that
defendant or his accomplice opened the storage shed (in addition to the computer shed),
in light of the fact that the manager arrived at the gas station more than eight hours after
Officer Parmar was dispatched to the scene; the manager testified that other employees
generally visit the gas station every two days to deliver fuel; and no evidence was offered
that the manager was the first (or only) employee to visit the gas station after defendant
was apprehended.
       2. Excluded Opinion Testimony
       The prosecution moved in limine to exclude the manager’s lay opinion that the
burglary was “an inside job.” Defendant proffered that the manager would describe the
system as “incredibly complex[,] and only someone with knowledge of how they work
could manipulate them in such a way as to pump for gasoline.” He argued the manager
was the prosecution’s only witness “that can testify to the workings of the machinery of
the shed,” and his opinion was relevant to the prosecution’s burden to prove defendant
entered the shed and manipulated the pumps. The prosecutor countered that the manager
could testify regarding the complexity of the pumping system, but his opinion that the
burglary was “an inside job” was ultimately a decision for the jury. The trial court
granted the prosecution’s motion on that basis.
       Evidence Code section 800 limits nonexpert opinion testimony to “such an
opinion as is permitted by law, including but not limited to an opinion that is: [¶] (a)
Rationally based on the perception of the witness; and [¶] (b) Helpful to a clear
                                              6
understanding of his testimony.” In contrast, expert opinion testimony is admissible if it
is “[r]elated to a subject that is sufficiently beyond common experience that the opinion
of an expert would assist the trier of fact.” (Evid. Code, § 801, subd. (a).) A trial court’s
rulings on the admissibility of lay opinion and expert opinion testimony are reviewed for
abuse of discretion. (People v. Leon (2015) 61 Cal.4th 569, 600 [lay opinion]; People v.
McDowell (2012) 54 Cal.4th 395, 426 [expert testimony].) Reversal is not warranted
unless the trial court “ ‘exercised its discretion in an arbitrary, capricious or patently
absurd manner that resulted in a manifest miscarriage of justice.’ ” (People v. Hovarter
(2008) 44 Cal.4th 983, 1004.)
       Relying principally on People v. Sanchez (2016) 63 Cal.4th 665 and People v.
Vang (2011) 52 Cal.4th 1038, defendant argues that rendering an opinion on an ultimate
fact is not a basis to deny relevant expert testimony. He argues the manager qualified as
an expert because he had “specialized knowledge pertaining to the inner-workings of the
machinery located in the computer room,” and his opinion would have helped the jury
decide whether the burglary was committed by someone with inside knowledge. We
agree that opinion testimony may touch upon an ultimate fact, but defendant’s authorities
are inapposite. Vang involved the scope of expert opinion testimony in gang cases,
where it is well settled that “ ‘[e]xpert opinion that a particular criminal conduct benefited
a gang’ ” is admissible. (Vang, at p. 1048.) Sanchez, also a gang case, addressed expert
opinion based on testimonial hearsay, which is not an issue in this case. (Sanchez, at
pp. 670–671).
       Regardless of whether the manager could have been qualified as an expert
regarding the gas station’s computer system,1 we see no abuse of discretion on this


       1
         In the trial court, defendant did not dispute the prosecutor’s characterization of
the manager’s opinion as lay testimony. He did not seek to qualify the manager as an
expert, request that the opinion be admitted as expert testimony, or ask the court to
reconsider the in limine ruling after cross-examining the manager.
                                               7
record. While the workings of the computer system itself may be complex, the
manager’s testimony about the movement of switches was not. Using photographs, the
manager identified the numbered switches and explained how they functioned. He also
described a troubleshooting manual located on top of the control box. Based on that
testimony, the manager was in the same position as the jury to assess whether defendant
or an accomplice was capable of changing the switches to manual mode. (People v.
Spence (2012) 212 Cal.App.4th 478, 509, citing People v. Wilson (1944) 25 Cal.2d 341,
349 [expert opinion on an ultimate issue is appropriate where the issue “ ‘cannot be
further simplified and cannot be fully tried without hearing opinions from those in a
better position to form them than the jury’ ”].)
       Nor was defendant denied due process or deprived of the right to present a
complete defense under the federal Constitution. The trial court allowed the manager to
testify to all underlying facts which would support a conclusion that the burglary was an
“inside job,” including that the storage shed on the property appeared to have been
opened by someone who knew the lock combination and that the computer shed appeared
to have been opened by someone with a key to the padlock. Trial counsel then presented
the “inside job” theory to the jury in closing argument.
       3. Instructing on Aiding and Abetting
       Defendant asserts instructional error related to aiding and abetting liability for the
gas station burglary. We review this claim of legal error de novo. (People v. Code
(2004) 33 Cal.4th 1158, 1208.)
       The jury was instructed with the elements of burglary applicable here: “To prove
the defendant is guilty of [burglary], the People must prove that: [¶] 1. The defendant
entered a structure; [¶] AND [¶] 2. When he entered a structure, he intended to commit
theft.” (See CALCRIM No. 1700.) The jury was instructed on aiding and abetting
liability using CALCRIM No. 400 and CALCRIM No. 401 because the prosecutor
argued that the gas station burglary was committed by either defendant or an accomplice.
                                              8
        CALCRIM No. 400 states: “A person may be guilty of a crime in two ways. One,
he or she may have directly committed the crime. I will call that person the perpetrator.
Two, he or she may have aided and abetted a perpetrator, who directly committed the
crime. [¶] A person is guilty of a crime whether he or she committed it personally or
aided and abetted the perpetrator.” CALCRIM No. 401 requires the People to prove that
“before or during the commission of the crime, the defendant intended to aid and abet the
perpetrator in committing the crime.” (Italics added.)2 Thus, CALCRIM No. 401
instructed the jury to look to defendant’s intent before or during the burglary which,
under CALCRIM No. 1700, was complete upon the perpetrator’s entry into the computer
shed.
        Defendant argues the trial court erred by failing to instruct with CALCRIM
No. 1702, either sua sponte or during deliberations in response to a question by the jury
foreperson. CALCRIM No. 1702 applies specifically to aiding and abetting burglary:
“To be guilty of burglary as an aider and abettor, the defendant must have known of the
perpetrator’s unlawful purpose and must have formed the intent to aid, facilitate,
promote, instigate, or encourage commission of the burglary before the perpetrator
finally left the structure.” (Italics added.) Defendant contends CALCRIM No. 401

        2
         In relevant part, CALCRIM No. 401 provides: “To prove that the defendant is
guilty of a crime based on aiding and abetting that crime, the People must prove that:
1. The perpetrator committed the crime; [¶] 2. The defendant knew that the perpetrator
intended to commit the crime; [¶] 3. Before or during the commission of the crime, the
defendant intended to aid and abet the perpetrator in committing the crime; [¶] AND [¶]
4. The defendant’s words or conduct did in fact aid and abet the perpetrator’s commission
of the crime. [¶] Someone aids and abets a crime if he or she knows of the perpetrator’s
unlawful purpose and he or she specifically intends to, and does in fact, aid, facilitate,
promote, encourage, or instigate the perpetrator’s commission of that crime. [¶] If all of
these requirements are proved, the defendant does not need to actually have been present
when the crime was committed to be guilty as an aider and abettor. [¶] If you conclude
that defendant was present at the scene of the crime or failed to prevent the crime, you
may consider that fact in determining whether the defendant was an aider and abettor.
However, the fact that a person is present at the scene of a crime or fails to prevent the
crime does not, by itself, make him or her an aider and abettor.”
                                             9
allowed the jury to find him guilty of burglary by aiding and abetting based on his intent
at the time he was found pumping the gas, rather than either before or during the time a
perpetrator was inside the computer shed.
          CALCRIM No. 1702 differs from CALCRIM No. 401 in that it provides for aider
and abettor liability in burglary cases where the defendant forms the intent to aid and abet
after a burglary is completed (i.e., after the perpetrator enters a structure). The bench
notes to CALCRIM No. 1702 cite People v. Montoya (1994) 7 Cal.4th 1027 as authority
for the instruction. Montoya decided “at precisely what point—the perpetrator’s entry
into the structure, his or her departure from the structure, or some other point—the acts
constituting the crime of burglary terminate for the purpose of aiding and abetting.”
(Id. at p. 1041.) The Supreme Court rejected the argument that aider and abettor liability
in burglary cases requires “the requisite intent to commit, encourage, or facilitate the
commission of the burglary prior to or at the time the perpetrator entered the dwelling.”
(Id. at p. 1032, italics in original.) When the perpetrator makes several entries and exits
into a structure during the course of a single burglary, “the aider and abettor may be
liable if he or she, with knowledge of the perpetrator’s unlawful purpose, forms the intent
to commit, encourage or facilitate commission of the offense at any time prior to the
perpetrator’s final departure from the structure.” (Id. at p. 1046.) The court reasoned that
the perpetrator’s felonious intent continues during the course of an ongoing burglary
involving multiple entries, such that “ ‘[t]he individual who happens on the scene after
the initial entry, becomes aware of the perpetrator’s unlawful purpose, and intentionally
assists during the subsequent entries, aids and encourages commission of the offense as
surely as if that individual’s knowledge had preceded the perpetrator’s initial entry.’ ”
(Ibid.)
          Under the circumstances presented here, it was unnecessary to instruct with
CALCRIM No. 1702 in addition to CALCRIM No. 401. As Montoya makes clear,
CALCRIM No. 1702 is concerned with aider and abettor liability where a defendant
                                              10
comes upon an ongoing burglary. Defendant does not argue (nor was evidence offered at
trial) that a burglary was in progress inside the computer shed when he arrived at the gas
station. Nor did the jury question (to which the court responded “yes”) require the court
to give the additional instruction. The question was, “If we find the defendant may not
have actually entered the control room but aided/abetted whomever did, may we find the
defendant guilty of item # 1 of [CALCRIM No.] 1700 … Item 1. The defendant entered a
structure.” The question conveyed that defendant may have aided and abetted a
perpetrator who entered the computer shed, not that defendant’s intent to aid and abet
was formed after the perpetrator left the shed.
       The bench notes to CALCRIM No. 1702 describe a sua sponte duty to give the
instruction when “the defendant is charged with aiding and abetting a burglary and there
is an issue about when the defendant allegedly formed intent to aid and abet.” To the
extent defendant (and the Attorney General) regard the comment as imposing a duty to
instruct here, we observe that bench notes are not binding statements of law. (People v.
Garcia (2020) 46 Cal.App.5th 123, 155 fn. 32 [“bench notes are not authority for legal
principles”]; see also People v. Morales (2001) 25 Cal.4th 34, 48, fn. 7 [jury instructions
“are not themselves the law, and are not authority to establish legal propositions or
precedent”].) A sua sponte duty to instruct with CALCRIM No. 1702 may arise under
circumstances such as those in Montoya, but they are not present here.

   B. ASSERTED ERROR RELATED TO THE FREIGHTLINER THEFT
       1. Instructing on Eyewitness Certainty
       Three officers identified defendant in court as the man in the Freightliner truck.
Defendant argues the trial court erred by instructing the jury it could consider the degree
of certainty in evaluating eyewitness identification of defendant.
       The jury was instructed with CALCRIM No. 315 regarding eyewitness
identification evidence. The instruction identifies several factors to consider in


                                             11
evaluating identification testimony, including “[h]ow certain was the witness when he or
she made an identification?”3 Defendant did not ask that the instruction be modified to
omit reference to witness certainty.
       Defendant argued in his opening brief that witness certainty is not a reliable
indicator of an accurate identification, and instructing on certainty therefore violated his
due process rights under the state and federal constitutions by lessening the prosecution’s
burden of proof and impeding his ability to present a defense. The Supreme Court
rejected those very arguments in People v. Lemcke (2021) 11 Cal.5th 644 (Lemcke),
decided after defendant’s opening brief was filed. In Lemcke, the court concluded the
certainty factor in CALCRIM No. 315 does not lessen the prosecution’s burden of proof,
as it does not equate a witness’s certainty with accuracy, nor suggest that an identification
from an eyewitness who has expressed certainty is presumed to be accurate. (Lemcke, at
p. 657.) The court observed that witness certainty is only “one of 15 different factors that
the jury should consider when evaluating the credibility and accuracy of eyewitness
testimony.” (Ibid.) The instruction “leaves the jury to decide whether the witness
expressed a credible claim of certainty and what weight, if any, should be placed on that
certainty in relation to the numerous other factors listed in [the instruction].” (Ibid.) The

       3
          Other factors relevant to a witness’s identification include: “• Did the witness
know or have contact with the defendant before the event? [¶] • How well could the
witness see the perpetrator? [¶] • What were the circumstances affecting the witness’s
ability to observe, such as lighting, weather conditions, obstructions, distance, [and]
duration of observation[, and ]? [¶] • How
closely was the witness paying attention? [¶] • Was the witness under stress when he or
she made the observation? [¶] • Did the witness give a description and how does that
description compare to the defendant? [¶] • How much time passed between the event
and the time when the witness identified the defendant? [¶] • Was the witness asked to
pick the perpetrator out of a group? [¶] • Did the witness ever fail to identify the
defendant? [¶] • Did the witness ever change his or her mind about the identification?
• Are the witness and the defendant of different races? [¶] • [Was the witness able to
identify other participants in the crime?] [¶] • [Was the witness able to identify the
defendant in a photographic or physical lineup?]” (CALCRIM No. 315.)
                                             12
court held that CALCRIM No. 315 does not impede the ability to present a complete
defense or otherwise violate due process. The instruction does not prevent a defendant
from calling an expert in eyewitness identification or cross-examining the eyewitness
regarding the identification. (Lemcke, at pp. 660–661.)
       In his reply brief, defendant notes the comment in Lemcke that the witness
certainty factor “has the potential to mislead jurors” (Lemcke, supra, 11 Cal.5th at
p. 665), and the Supreme Court referred the issue to the Judicial Council “to evaluate
whether or how the instruction might be modified to avoid juror confusion regarding the
correlation between certainty and accuracy.” (Id. at p. 647.) He argues the Lemcke court
implicitly acknowledged that some juries may have been misled to equate certainty with
accuracy, and that this is such a case.
       We agree that while the Lemcke court found no constitutional violation in the use
of CALCRIM No. 315, it acknowledged that the instruction “tends to reinforce” the
“common misconception” that eyewitness confidence correlates with the reliability of an
identification. (Lemcke, supra, 11 Cal.5th at p. 853.) The court directed that trial courts
omit the certainty factor from CALCRIM No. 315 except on the request of the defense
until the Judicial Council evaluates ways to modify the instruction to avoid juror
confusion.
       Defendant argues his claim was not forfeited at trial in 2019 because a request to
modify the instruction would have been futile in light of settled precedent at the time.
Without reaching the question of forfeiture,4 we reject defendant’s claim on the merits

       4
         We note that by the time of defendant’s 2019 trial, the Supreme Court had
signaled in two cases that grounds might exist in a particular case to omit the certainty
factor from the pattern instruction. In 2016 the court found no error in instructing with
CALJIC No. 2.92 (the predecessor to CALCRIM No. 315) in a case involving both
certain and uncertain identifications. (People v. Sanchez (2016) 63 Cal.4th 411, 462.)
The Sanchez court advised that “[a]ny reexamination of our previous holdings in light of
developments in other jurisdictions should await a case involving only certain
identifications.” (Ibid.) In 2018 the court granted review in Lemke specifically to decide
                                             13
because the case did not rest on any purported correlation between witness certainty and
the accuracy of the identification of defendant as the individual in the Freightliner truck.
Nothing in the record here demonstrates the jury was misled by the instruction. The
prosecutor argued that defendant was identified by the driver’s license left behind in the
truck, by the three officers at the scene, and by both video footage and still photos
admitted in evidence. She did not refer to witness certainty in her argument, and the
record does not suggest the officers had any difficulty identifying defendant. Sergeant
Mathis, Officer Adgar, and Officer Cuellar identified defendant as the man in the
Freightliner truck who fled on foot, was subdued, arrested, and placed in Officer
Cuellar’s patrol car. Only Sergeant Mathis’s testimony mentioned certainty: in response
to the prosecutor’s question, he confirmed he was “certain” defendant was the man seated
in the truck because he recognized defendant’s face, even though at trial defendant was
wearing glasses and his hair and beard were different.
       We conclude the prosecutor’s isolated reference to certainty in questioning
Sergeant Mathis did not meaningfully bolster the identification, and the prosecutor did
not rely on the certainty concept or instruction to prove defendant’s identity. The
encounter Sergeant Mathis described was not fleeting. He physically engaged with
defendant for several seconds inside the truck, and they made eye contact. He also
handcuffed defendant and placed him in Officer Cuellar’s patrol car. And he saw
defendant a third time when defendant drove close by him in Officer Cuellar’s patrol car.
Officer Adgar identified defendant as the man he encountered in the truck when he
climbed into the cab behind Sergeant Mathis. Officer Cuellar identified defendant as the
man he saw exiting the Freightliner truck. Officer Cuellar pursued defendant on foot, and


whether “instructing a jury with CALCRIM No. 315 that an eyewitness’s level of
certainty can be considered when evaluating the reliability of the identification violate[s]
a defendant’s due process rights.”


                                             14
“[got] on top of him and [held] him down” until he was handcuffed. Officer Cuellar
stated he recognized the photograph on defendant’s expired driver’s license (found in the
Freightliner truck) as the same person he interacted with in the Target parking lot.
Defendant was also connected to the abandoned patrol car and apprehended in a third
stolen truck.
       2. Sufficiency of Evidence to Show Use of Force
       Defendant argues insufficient evidence supports his convictions for resisting
Sergeant Mathis and Officer Adgar by using force or violence, specifically that the
evidence did not show he intentionally drove the truck in a manner that could constitute
use of force. Defendant claims he was “startled awake” by the officers who entered the
Freightliner truck; his “immediate reaction in this confused and frightened state was to
start manipulating buttons on the dashboard”; and putting the truck in drive “caused the
truck to fall off an embankment” into the Target delivery bay. Defendant argues for an
inference that he was unaware of the embankment because he arrived at the parking lot
only shortly before the officers, and the drop into the loading bay was not immediately
visible. He also argues against any inference that putting the truck in drive would apply
force or create a risk to officers already inside the cab.
       A person “who attempts, by means of any threat or violence, to deter or prevent an
executive officer from performing any duty imposed upon the officer by law, or who
knowingly resists, by the use of force or violence, such officer, in the performance of his
duty,” is guilty of resisting or deterring an officer. (Pen. Code, § 69, subd. (a).)
“[F]orceful resistance of an officer by itself gives rise to a violation of section 69, without
proof force was directed toward or used on any officer.” (People v. Bernal (2013)
222 Cal.App.4th 512, 520 (Bernal).)
       There was substantial evidence that defendant knowingly resisted the officers by
using force. Footage from body cameras worn by Sergeant Mathis and Officer Adgar
shows Sergeant Mathis opening the passenger door to the truck and commanding
                                              15
defendant three times to open his door. Defendant turned and looked out the driver’s side
window, but he did not comply with Sergeant Mathis’s commands. (Officer Cuellar
testified that his patrol car was parked “to the rear left on the driver’s side” and he was
positioned behind the driver’s side door facing the Freightliner when Sergeant Mathis
entered the truck.) Instead, defendant placed his hands on the steering wheel and
gearshift, at which time Sergeant Mathis entered the truck cab followed by Officer
Adgar. Sergeant Mathis repeatedly ordered defendant, whose hands were on the truck’s
controls, to “turn [the engine] off.” The ignition switch was to the left of the steering
column, but defendant used one hand to cover a yellow knob on the center dashboard
(identified in a photo as the parking brake) while using his free hand to manipulate the
gearshift located to the right of the steering column. Sergeant Mathis observed
defendant’s foot on the accelerator pedal. The truck briefly moved in reverse, and then
moved forward over a drop of approximately three feet into Target’s delivery bay. The
officers “got rocked around pretty good in [the] cab.” Sergeant Mathis’s knee jammed
against the dash and his hand jammed “against something.” Officer Adgar was propelled
through the open door onto the pavement.
          Defendant may not have intended to injure the officers, but Penal Code section 69
does not require an intent to harm or even the direct application of force or violence
against an officer. (Bernal, supra, 222 Cal.App.4th at p. 520.) The evidence shows
defendant actively resisted Sergeant Mathis by physically blocking access to the truck’s
controls, including the parking brake. Defendant defied lawful orders by putting the
truck in gear, causing it to move backward, then forward, with the passenger door open
and both officers precariously balanced in the passenger area. As a result of defendant’s
indirect use of force, both officers were deterred or prevented from performing their
duties.




                                              16
       3. Sufficiency of the Evidence Regarding Taking the Patrol Car
       Defendant argues the evidence was insufficient to prove he took the patrol car
with intent to permanently deprive the owner of possession. He argues the only
reasonable inference to draw from the totality of the evidence is that he intended to use
the patrol car as a temporary means to escape custody. Vehicle Code section 10851
requires that a person who takes a vehicle without the owner’s consent have the intent to
either permanently or temporarily deprive the owner of the vehicle’s possession.
Significantly, defendant was charged with taking the patrol car (and the trucks) with the
intent to temporarily deprive the owners of possession, but the People elected to
prosecute the offenses as permanent deprivations, and the jury was instructed only on the
intent to permanently deprive. We therefore confine our review to whether the evidence
supports an intent to permanently deprive the owner of possession of the vehicle. (See
Cole v. Arkansas (1948) 333 U.S. 196, 202 [“To conform to due process of law, [persons
are] entitled to have the validity of their convictions appraised on consideration of the
case as it was tried and as the issues were determined in the trial court.”].)
       We have found no cases addressing intent to permanently deprive in the context of
Vehicle Code section 10851 (presumably because the statute also criminalizes the
unlawful taking of a vehicle with the intent to temporarily deprive the owner of
possession). We find useful the Supreme Court’s discussion in People v. Davis (1998)
19 Cal.4th 301, which addressed intent to permanently deprive in the context of
trespassory larceny (receiving store credit for an item taken from a display rack and
presented to the cashier as previously purchased merchandise). The Davis court
commented that “ ‘[t]he word “permanently,” as used here is not to be taken literally,’ ”
noting several types of cases in which the requisite intent to steal may be found even
though a person’s primary purpose in taking the property is not to deprive the owner
permanently of possession: “(1) when the defendant intends to ‘sell’ the property back to
its owner, (2) when the defendant intends to claim a reward for ‘finding’ the property,
                                              17
and (3) when … the defendant intends to return the property to its owner for a ‘refund.’ ”
(Id. at p. 307.) Davis also recognized an intent to permanently deprive “when the nature
of the property is such that even a temporary taking will deprive the owner of its primary
economic value” (such as perishable goods), and notably where a person “takes property
with intent to use it temporarily and then to abandon it in circumstances making it
unlikely the owner will recover it.” (Id. at p. 308, fn. 4.) As examples of the last
category, the court cited two cases from the nineteenth century involving abandoning
horses miles from where they were taken. (Ibid.) The court noted an intent to
permanently deprive was also found in State v. Langis (1968) 251 Or. 130, where the
defendant took an automobile with intent to leave it in a city 70 miles away. (Davis, at
p. 308, fn. 4.)
       The Attorney General contends substantial evidence supports the jury’s implicit
finding that defendant abandoned the patrol car “under circumstances that made it
unlikely the owner would recover it—in an obscure location over 20 miles from the scene
after evading a police pursuit.” The Attorney General points to the totality of the
circumstances, including the fact that defendant had recently stolen three trucks, to
support defendant’s conviction for taking the patrol car with intent to permanently
deprive the owner of possession.
       The patrol car was located soon after it was abandoned. Sergeant Mathis testified
that he arrived at the location “20 to 30 minutes after the patrol vehicle took off.” A
photograph showed the car recovered in a parking lot associated with active businesses,
and not in an obscure location or under circumstances where it would be unlikely to be
found. The car did not appear to be altered or damaged, and it was not concealed from
view. Defendant’s actions (freeing himself from the back seat of patrol car, moving to
the driver’s seat, speeding off, and abandoning the car 20 miles away in a well-trafficked
parking lot) demonstrate his intent to use the patrol car temporarily to escape custody.
Nor can an intent to permanently take the patrol car be reasonably inferred from the
                                             18
commercial truck thefts, which bore no resemblance to the circumstances of the patrol car
taking and abandonment.
       “[P]roof of the existence of a state of mind incompatible with an intent to steal
precludes a finding of either theft or robbery.” (See People v. Butler (1967)
65 Cal.2d 569, 573, disapproved on other grounds in People v. Tufunga (1999)
21 Cal.4th 935, 938–939.) Defendant’s actions with the patrol car were inconsistent with
an intent to permanently deprive, and the Attorney General’s authorities do not convince
us otherwise. In People v. Morales (1993) 19 Cal.App.4th 1383, substantial evidence
supported a conviction for auto burglary with the intent to permanently deprive based on
the armed nighttime break-in of a locked car. The break-in was planned, access was
achieved by smashing a window, and Morales used deadly force to avoid apprehension.
(Id. at p. 1394.) In People v. Deleon (1982) 138 Cal.App.3d 602, substantial evidence
supported a conviction for robbery based on taking the victim’s car by force. (Id. at
p. 606.) There the fact that the car was abandoned soon after it was taken did not compel
the conclusion that the defendants intended to deprive the owner of possession only
temporarily. The court observed that the jury “might reasonably conclude … that [the
defendants] intended to deprive the owner permanently of the car, but after discovering
the valuable coins inside [a briefcase in the car] concluded that they had better abandon
the car as quickly as possible because the police would not treat this as a routine car
theft.” (Ibid.) We see no similar circumstance present here.
       We will direct the trial court to vacate defendant’s conviction and enter an
acquittal on count 4. Because the basis for reversal is insufficient evidence, retrial of
count 4 is barred by double jeopardy. (People v. Eroshevich (2014) 60 Cal.4th 583, 591.)
In light of our conclusion, we need not address defendant’s arguments relating to a jury
question about count 4.




                                             19
   C. MISCONDUCT CLAIMS
       1. Prosecutorial Misconduct
       Defendant argues the prosecutor committed prejudicial misconduct during closing
argument by misstating the law about deliberating on the lesser included offense to
counts 5 and 6 (resisting an officer using force). Defendant forfeited the claim by failing
to object and request a curative instruction. (People v. Benson (1990) 52 Cal.3d 754, 794
[“a defendant cannot complain on appeal of misconduct by a prosecutor at trial unless in
a timely fashion he made an assignment of misconduct and requested that the jury be
admonished to disregard the impropriety”].) Nonetheless, we elect to reach the merits of
the claim in the interest of judicial economy rather than address a related ineffective
assistance of counsel claim. (People v. Russell (2010) 187 Cal.App.4th 981, 993.)
       “ ‘A prosecutor commits misconduct when his or her conduct either infects the
trial with such unfairness as to render the subsequent conviction the denial of due
process, or involves deceptive or reprehensible methods to persuade the trier of fact.’ ”
(People v. Silveria and Travis (2020) 10 Cal.5th 195, 306.) “When attacking the
prosecutor’s remarks to the jury, the defendant must show that, ‘[i]n the context of the
whole argument and the instructions’ [citation], there was ‘a reasonable likelihood the
jury understood or applied the complained-of comments in an improper or erroneous
manner.’ ” (People v. Centeno (2014) 60 Cal.4th 659, 667.) We “ ‘do not lightly infer’
that the jury drew the most damaging rather than the least damaging meaning from the
prosecutor’s statements.’ ” (Ibid.) Misconduct rising to the level of federal constitutional
error is reviewed for prejudice under Chapman v. California (1967) 386 U.S. 18. (People
v. Sanchez (2014) 228 Cal.App.4th 1517, 1534.)
       Under California law, a trial court may require that a jury return an express
acquittal on a charged offense before returning a verdict on a lesser included offense.
(People v. Bacon (2010) 50 Cal.4th 1082, 1110.) But a jury has the discretion to choose
the order in which it considers and deliberates on the greater and lesser offenses, and it
                                             20
may consider a lesser included offense before acquitting on a greater offense. (Ibid.;
People v. Kurtzman (1988) 46 Cal.3d 322, 324–325.) Defendant argues the prosecutor
committed Kurtzman error by “repeatedly and unambiguously [telling] the jury that they
must make a not guilty finding as to the greater offense before even considering the lesser
offense.”
       Defendant asserts the italicized passages from the prosecutor’s argument are
material misstatements of law amounting to prejudicial misconduct: “[PROSECUTOR]:
Count 5 and Count 6 have something attached to them, which is called a lesser-included
offense. This is not a charged offense. It is something that is — basically, if you think
there are elements missing of Counts 5 and 6 and you were to find the defendant not
guilty of Counts 5 or 6, then you would move down to this lesser-included offense. [¶]
And this is resisting or delaying an officer. I talked to you about this because it’s going
to be one of those instructions you have back there. It’s going to be something you read.
It is going to be one of the verdict forms you have. [¶] But I would submit to you that
the evidence has been shown that the defendant is guilty of Count 5 and Count 6. So
what I’d ask you to do first is think about 5 and 6. Make a decision on whether you find
him guilty, because if you find him guilty on Count 5 and Count 6, then you can ignore
these. And you don’t need to talk about them at all. Because if you find him guilty on
Count 5 or on Count 6, then you — [¶] [THE COURT]: “Or.” 5 has to be considered
separately from 6. Is that not correct? [¶] [PROSECUTOR]: Yes. [¶] [THE COURT]:
So 5 is separate. You deal with 5. You deal with 6. Separately. Right? [¶]
[PROSECUTOR]: Yes. Yes. [¶] I’m sorry. There will be instructions back there. I
don’t — I really don’t want to confuse you on this issue. [¶] But if you find him guilty
of Count 5 and Count 6, then you do not need to look or think about these. In fact, you
can’t look or think about these. And that’s what the instruction will tell you. [¶] But if
you were to decide that he was not guilty on 5 and 6, then you could move on to these.
And, basically, this is, more or less, the same charge. It’s just that you have to find that
                                             21
there was no force. [¶] So if you think that what he did did not put force on the officers,
that driving the semitruck was not forceful, then you could find him guilty of this lesser
included of resisting or delaying an officer. [¶] If you find that he didn’t use force in the
truck but you think that running away from the officers was resisting or delaying, you can
find him guilty of this lesser as well. [¶] I’m not going to belabor this point because I
think when you go back there, you’ll go through 5 and 6 and you’ll find him guilty of
those charges. But you will have this back there as well too.”
       The prosecutor did not “repeatedly and unambiguously” tell the jurors “they must
make a not guilty finding as to the greater offense before even considering the lesser
offense,” as defendant claims. Taken as a whole and in context, we view the prosecutor’s
comments as urging the jury to consider the charged offenses first because, in her view,
that would facilitate deliberations. We see no attempt to confuse the jury, and we note
the prosecutor referred the jurors to the written instructions they would have in the
deliberation room.
       The jury was instructed with CALCRIM No. 3517, which addressed deliberations
and completion of verdict forms “when lesser included offenses and greater crimes are
not separately charged and the jury receives guilty and not guilty verdict forms for greater
and lesser offenses.” That instruction stated: “It is up to you to decide the order in which
you consider each crime and the relevant evidence, but I can accept a verdict of guilty of
a lesser crime only if you have found the defendant not guilty of the corresponding
greater crime.” The jury was also instructed with CALCRIM No. 200: “If you believe
the attorneys’ comments on the law conflict with my instructions, you must follow my
instructions.” Even if the prosecutor’s argument conflicted with the instructions, we see
no prejudicial error or due process violation considering the record as a whole. (See
People v. Bacon, supra, 50 Cal.4th at p. 1110 [review determines “whether the jury was
reasonably likely to have construed the instruction in a manner that violated the
defendant’s rights”]; People v. Kurtzman, supra, 46 Cal.3d at p. 335 [“it is not reasonably
                                             22
probable jurors would have found defendant not guilty of second degree murder absent
the court’s erroneous comments” regarding order of deliberations]; People v Riggs (2008)
44 Cal.4th 248, 298 [misconduct that does not result in the denial of a defendant’s
specific constitutional rights “is not a constitutional violation unless the challenged action
‘ “so infected the trial with unfairness as to make the resulting conviction a denial of due
process” ’ ”].) The jury here necessarily deliberated on and rejected the lesser offense by
finding defendant used force in resisting the officers. (See Kurtzman, at p. 335 [no
prejudice where jury had in fact deliberated on greater and lesser offenses].)
        Defendant’s authority, People v. Olivas (2016) 248 Cal.App.4th 758, is
distinguishable. Olivas involved counts charged in the alternative, not uncharged lesser
offenses. (Id. at p. 767.) A different panel of this court found prejudicial error where the
trial court answered “no” to the jury’s question whether it could consider an alternative
charge if the jurors were hung on a more severe charge. (Id. at p. 774.) The evidence
regarding the more severe charges was not overwhelming; the jury’s question indicated it
was hung on one of those counts for at least some period of time; the trial court’s answer
“no” was unambiguous; and there was no indication the jury continued deliberating on
the less severe alternatives after receiving the incorrect instruction. (Olivas, at pp. 775–
777.)
        2. Judicial Misconduct
        Defendant argues the trial court violated his right to due process and committed
structural error by reprimanding defense counsel during opening statements. He argues
the court breached its duties to be courteous and impartial, and by failing to reprimand
the prosecutor for the same conduct, the court conveyed a message to the jury that it was
aligned with the prosecution.
        Trial counsel objected to two portions of the prosecutor’s opening statement as
improper argument. The first related to evidence of the gas station burglary: “[The
witness] will tell you that he examined that switch after the defendant, Mr. Trujillo, was
                                             23
arrested and removed from the scene. And that switch was changed from that automatic
mode to the manual mode. And that’s how the defendant was pumping that gasoline
without paying for it.” The trial court overruled counsel’s objection, but “remind[ed]
both attorneys, opening statements is ‘the evidence will show.’ ” Counsel’s second
objection related to defendant’s changed appearance when he was arrested on October 9:
“He changes his clothes. He shaves his face. He puts on a Fedora. He puts on a boot, a
walking boot in order to hide his identity.” That objection was sustained.
       Trial counsel then addressed the jury: “The District Attorney has offered you a
preview of what they think the evidence is going to show in this case. Nothing you just
heard is evidence. The Judge instructed you on that and I want you to bear that in mind.
[¶] You, the jury will hear the evidence in this case. You will be the sole parties who get
to evaluate the evidence, to see the evidence, to hear the evidence.” The court injected,
“That’s argument. [¶] Move on please.” Counsel continued: “Your job, your sole job is
to think critically about every —” The court again cautioned, “That’s argument.”
Counsel continued: “You the jury are the fact finders in this case. The lawyers are going
to argue and the Judge will instruct you with regards to the law, but you and you alone
are going to decide the facts in this case.” The court asked, “Are you just ignoring me?”
Counsel requested a sidebar. The court responded: “No, [‘]the evidence will show[’] or
you can reserve until [] she’s through with her case. But your every statement should
start with ‘The evidence will show.’ ” Counsel stated he would reserve, and the
prosecutor called her first witness.
       Defendant forfeited his misconduct claim because he declined to enter an
objection on the record when invited to do so outside the presence of the jury. (People v.
Snow (2003) 30 Cal.4th 43, 78 [judicial bias claim forfeited where “counsel failed to
object, or seek a jury admonition regarding[] any of the instances of alleged judicial
intemperance”].) The court revisited the matter after the close of evidence, “to make
sure” it had not prejudiced defendant or his attorney “in any way about the opening
                                            24
statements.” The court acknowledged it had admonished counsel, “I hope politely,” and
cut off counsel “thinking that he — at the time his case was appropriately presented, he
might have something to put on the record.” Counsel did not assert prejudice or request a
curative instruction at that time, electing instead to proceed to closing argument.
       A judge has “the duty and the discretion to control the conduct of the trial,” and
“ ‘[i]t is well within [such] discretion to rebuke an attorney, sometimes harshly, when that
attorney asks inappropriate questions, ignores the court’s instructions, or otherwise
engages in improper or delaying behavior.’ ” (People v. Snow, supra, 30 Cal.4th at
p. 78.) The relevant inquiry for us is not “ ‘whether the trial judge’s conduct left
something to be desired, or even whether some comments would have been better left
unsaid,’ ” but “ ‘whether the judge’s behavior was so prejudicial that it denied
[defendant] a fair, as opposed to a perfect, trial.’ ” (Ibid.)
       We see no prejudice here from the isolated admonition. This is not a case where
the court “ ‘persistently ma[de] discourteous and disparaging remarks to defense counsel
so as to discredit the defense or create the impression that it is allying itself with the
prosecution.’ ” (People v. Sturm (2006) 37 Cal.4th 1218, 1233.) The trial court was
consistent, if overzealous, in requiring both parties to preface each statement with the
phrase “the evidence will show.” Moreover, the judge instructed the jury not to “take
anything I said or did during the trial as an indication of what I think about the evidence,
the witnesses, or what your verdict should be.” (CALCRIM No. 3530.) The jurors are
presumed to have understood and followed that instruction. (People v. Sanchez (2001)
26 Cal.4th 834, 852.)
   D. CUMULATIVE ERROR
       We reject defendant’s argument that the cumulative impact of trial court error
deprived him of a fair trial under the federal Constitution. We find no trial court error
and therefore no cumulative prejudice, and our examination of the entire record shows no
miscarriage of justice (Cal. Const., art. VI, § 13) or due process violation.
                                               25
   E. RESTITUTION ERROR
       At sentencing, the trial court denied defendant’s request for a restitution hearing.
The prosecutor argued there was sufficient evidence adduced at trial to order the
restitution recommended in the probation report, and a hearing would be cumulative. To
support restitution to the gas station in the amount of $5,872, she referred to People’s
Exhibit 20, a spreadsheet showing the quantity and selling price of the fuel pumped by
defendant. As evidence of the $51,810 loss claimed by the Freightliner dealership, she
represented – incorrectly – that a witness from the dealership testified at trial to
approximately $51,000 in damage to the undercarriage of the truck. The $51,810 figure
was actually based on the dealership’s verbal communication to the probation officer,
who requested but never received documentation to support the loss. Defendant asked
for receipts to support the losses. The court found the amount of restitution was “clear on
the record,” and ordered defendant to pay $5,872 to Pacific Pride gas station for the
stolen fuel (1,600 gallons at $3.67 per gallon), and $51,810 to Golden Gate Truck Center
for the damage to the Freightliner truck.
       Victim restitution is governed by Penal Code section 1202.4. Subdivision (f) of
that section “require[s] that the defendant make restitution to the victim or victims in an
amount established by court order, based on the amount of loss claimed by the victim or
victims or any other showing to the court.” (Pen. Code, § 1202.4, subd. (f).) The statute
also provides “the right to a hearing before a judge to dispute the determination of the
amount of restitution.” (Pen. Code, § 1202.4, subd. (f)(1).) The amount of restitution
must be factually supported and rational, and a defendant “must be given a meaningful
opportunity to controvert the information to be considered and relied on by the court.”
(People v. Carbajal (1995) 10 Cal.4th 1114, 1125.) These authorities make clear that
defendant was entitled to a restitution hearing.
       Citing People v. Gemelli (2008) 161 Cal.App.4th 1539, the Attorney General
argues that the trial court was entitled to consider the probation report as prima facie
                                              26
evidence of the victims’ losses, and defendant cannot overcome the presumption that any
error in not conducting a restitution hearing was harmless. Gemelli discussed the type of
proof that may satisfy the prosecutor’s burden at a restitution hearing, as was held in that
case. (Id. at pp. 1541, 1544–1546.) The case does not support denying a hearing that has
been requested by a defendant.
       Further, the trial court did not rely on the probation report as prima facie evidence
of loss. The court relied on People’s Exhibit 20 to support the loss to the gas station.
Defendant did not have the opportunity to determine whether the amount of loss
comported with Penal Code section 1202.4, subdivision (f)(3)(A), which uses
replacement cost to calculate the loss of stolen property, or whether the recovered fuel
had any value. The court also relied on the prosecutor’s incorrect representation that the
manager of the truck dealership had testified to the cost of repairing the Freightliner. No
evidence of the dealership’s loss was provided at trial or documented to the probation
officer.
                                    III. DISPOSITION
       The judgment is reversed. The matter is remanded for the trial court to enter a
new judgment acquitting defendant of count 4 (taking or unauthorized use of the patrol
car) and reinstating the convictions on the remaining counts. Defendant shall be
resentenced in light of the acquittal. The trial court is ordered to conduct a restitution
hearing and enter a new order of restitution based on the evidence adduced at that
hearing.




                                              27
                                   ____________________________________
                                   Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Lie, J.




H047126 - The People v. Trujillo